Sir, it is with great satisfaction that we address to the President our congratulations on his election to the presidency of the General Assembly at the forty-first session, His personal qualities as a leader and his diplomatic experience are a guarantee that the serious problems at present confronting our Organization will be properly dealt with so that we shall be enabled to find solutions and thereby to promote the establishment of international confidence.
We should like also to express our appreciation for the work carried out during the fortieth session, particularly during the celebrations of the anniversary of the United Nations, and to pay a tribute to the previous president, Mr. Jaime de Pinies. His presidency made a major contribution to the improvement of the Organization's image.
We should like also particularly to congratulate the Secretary-General Mr. Javier Peres de Cue liar, for the invaluable contribution and laudable efforts which he has made in the discharge of his duties. Through his wealth of experience, his personal devotion and his enlightened view of our collective problems, the five years of his term of office have been very enriching from the point of view of analyzing and identifying the underlying causes of the difficulties which beset present international institutions and have also made a major contribution to cushioning the impact of the crisis which, as we know, is the fate of all at the present time. Cape Verde greatly appreciated his tenacity and calmness in the difficult hours which the international community has lived through during this time, as well as his resolute courage when the international situation required it.
Eleven years ago the Republic of Cape Verde became a member of the great family of the united Nations, its desire being to make a modest contribution to the building of a world of peace, progress and social justice. Since then the international situation has been steadily deteriorating. Reasons for optimism and confidence have rarely proved to be well founded. Conflicts and disputes continue in various parts of the world. Growing rivalries between the major Powers, particularly in the nuclear field, have led to an increased arms race at unprecedented levels. Imbalances and inequalities between rich and poor nations have become accentuated, whereas despair and poverty have been growing among developing countries, essentially because of the fact that an international economic system which is no longer in step with the realities of the present day world has been perpetuated. These negative phenomena, which seriously threaten international peace and security just when our Organization was last year celebrating its fortieth anniversary, have been mentioned repeatedly by Heads of State and Government.
The leaders present on this occasion, conveying the aspirations and concerns of their respective peoples, have emphasized the risks and dangers that beset mankind and have appealed to us to concert our efforts in the urgent task of building peace and co-operation for development, and to work together for the democratization of international relations. We note with deep concern that tension and international crises continue to be constant features of our daily life, with serious implications for mankind.
Cape Verde reiterates its full support for the fundamental principle? that should underlie international relations as enshrined in the Charter of the United Nations and in the Charter of the Organization of African Unity, as well as in the practice of the non-aligned countries. Furthermore, we reiterate the ethic underlying our foreign policy in seeking solutions which will lead to peace and development. We are certain that only confidence and mutual respect can create a sound and lasting basis for dialog and international co-operation.
The negative trends that are today a feature of the relations between States, and which are to be seen in practically all conflicts and instances of tension and instability in the world, are reflected in the activities of this Organization, which came into being 41 years ago on the basis of the sovereign equality of States, an Organization dedicated to building peace and promoting co-operation and development among peoples.
Like many countries, the Republic of Cape Verde has in the general debate in the last two years voiced its concern over the enormous difficulties confronting this Organization and its specialized agencies in performing their duties and in pursuit of the noble objectives inscribed in their charters.

Like the overwhelming authority of Member states we have always defended the view that there is no alternative to the United Nations. The interdependence of today's world and the multiplicity and complexity of international life at this time require global solutions which transcend frontiers and which can be envisaged only in a universal framework such as that provided by the United Nations, where the legitimate interests of all countries, great and small, rich and poor, are duly taken into account.
Any attempt to divert international public opinion, which is now focused on collective issues, from the institutionalized multilateral framework of the United Nations, would no doubt satisfy those interests that are prompted by the need to bring about a spirit of national affirmation and create and pave the way for the unilateral imposition of solutions on other countries, but it could also lead - and in fact has led - to a weakening of international institutions as a suitable framework for understanding the problems affecting most States.
The problems of world peace and security and of co-operation to further development and human rights are problems which, because of their global nature, affect all corners and peoples of the earth. That is why attempts to find solutions to them are part of a multilateral, stable and proper framework in which all peoples of the world are duly represented.
The need for the United Nations as the preferred, if not the sole, forum for finding solutions to our collective problems is becoming particularly acute in the present situation, where developing countries, including Cape Verde, are being confronted by gloomy prospects, particularly in the socio-economic field. If we were all desirous - as many speaking from this rostrum have affirmed themselves to be - of saving the world from catastrophe, of helping to raise the level of mankind and human dignity, thus creating a climate of peace and prosperity for one and all, then all of us, and principally those countries that bear major international responsibility, should give practical effect to their commitment to fulfill the tasks of the united Nations, as well as their firm adherence to its purposes and principles. Hitherto, unfortunately, despite the constructive statements made during the commemoration of the fortieth anniversary of the United Nations, very little has been done to eliminate the crisis and restore confidence in the United Nations system.
On the contrary, that confidence has been seriously shaken by the financial crisis of the Organization. The financial difficulties are above all, as we know, a reflection of political positions which work to deny the United Nations its role as an institutional framework for dialog on the major international issues of the present day, on the basis of the sovereign equality of States. Thus, if the financial crisis were to be resolved, this would undoubtedly help to resolve the institutional crisis that now besets the United Nations. The institutional crisis, in its turn, cannot be resolved without the political will of all countries. Our common destiny requires us to make national sacrifices in this way.
There is no doubt that a great deal could be done towards streamlining the work of the United Nations in order to improve its administrative and financial effectiveness. The creation of the Group of 18 last year, pursuant to a unanimous decision of this Assembly, was dictated by the need to improve the financial and administrative activities of the Organization. He hope the work of the Group will help to enhance the effectiveness of the Organization. The Assembly must pay great attention to the recommendations of the Group and that should lead to decisions that will wake for a stronger United Nations, one which is more confident and better equipped to pursue its objectives.we should like to believe that today we cannot combine the ideals of peace with obsessive preparation for war. One cannot invoke liberation, justice or progress simply in order to disguise hegemonic trends or claims., Respect for the principles and norms governing international relations should not be made subordinate to national interests or become lost in ambiguous interpretations. Yet, in flagrant violation of such norms and principles, tensions are mounting and threats to the world's security multiply because of the stockpiling of nuclear weapons and the extension of the arms race into new areas. One display of strength leads to another, in violation of the sovereignty, integrity and political independence of States, and creates a climate of instability and insecurity, particularly among the developing countries. Unprecedented acts of aggression, in total disregard of the norms of international law, are being undertaken under various pretexts against sovereign States Members of the Organization.
He cannot let pass this opportunity to express our rejection of the escalation of international terrorism in all its forms, including State terrorism, which, with its accompaniment of innocent victims, is affecting international relations as a whole. The causes of that phenomenon deserve greater attention from all Member States, since recourse to terrorism is all-too-often the result of the injustice, poverty and inequalities that prevail in today's world. It is essential that action be taken to eliminate that scourge by adopting measures and initiatives that take into account the need to eliminate its underlying causes.
On the other hand, we cannot tolerate the use or threat of force against sovereign countries, particularly small ones. The use of force in international relations contributes to lack of respect for and weakening of the United Nations. A world in which the law of the strongest prevails is contrary to the concept of a civilized world guided by humanitarian ideals.
This session of the General Assembly is taking place at a time when events in the southern part of Africa are once again drawing attention to the resistance that the forces of apartheid, racial discrimination and colonial tyranny are offering to those working for change in that part of the continent. The possibilities of an
explosion of violence, with unpredictable consequences for the continent as a whole, and for the world, are increasing.
Once again, apartheid stands exposed before the international community as an abhorrent system of oppression that is historically and universally condemned, particularly in a world like our own, struggling for the ideals of peace, equality, social justice and progress, and particularly on a continent that stands to gain so much from peaceful coexistence and constructive co-operation among its peoples and States.
Owing to the complex interests involved, current events in that strategic region deserve the full attention of the whole of the international community, for nothing is more urgent than that all turn their efforts and their devotion towards preserving the region from a bloody conflagration.
The acts of aggression being carried out against neighboring countries and the important aid being given to puppet units of armed bandits intended to destabilize the Governments of legally constituted sovereign countries, as well as the constant defiance of the norms and principles of international law that govern relations among States, all demonstrate the inability of the present Pretoria regime to enter onto the path of political realism and to accept the idea of the total dismantling of apartheid as the only way to defend the genuine interests of South African society as a whole.
Acts of military aggression, especially those aimed at disrupting socio-economic activities, carried out against the front-line countries, particularly against the People's Republic of Angola and the People's Republic of Mozambique, are designed not only to destabilize those sovereign countries but also to stifle the economy of the entire region.
We should like to express here our serious concern at the increase in the military threats along the southern border of Angola, evidenced by the concentration of South African troops in that region, and following upon the substantial external aid given to the armed bandits of 0N1TA in the form of sophisticated weaponry.
We have also witnessed an intensification of the undeclared war being waged against Mozambique which, in conjunction with natural disasters, has increased the problems confronting that sister State.
We consider that the whole of the international community has a duty to help the Republic of Angola and the Republic of Mozambique in their struggle to resist aggression and the attempts at destabilization of which they are victims.
The critical situation in South Africa has quite rightly been the rocus of the concerns of all countries Members of the Organization. Confronted with an imminent catastrophe that would have unforeseeable repercussions on international peace and security, it is the duty o1 the international community, and particularly of the States Members of the United Nations, in the performance of their collective responsibilities and taking into account the recommendations of the second International Conference on Sanctions against Racist South Africa recently held in Paris, to adopt appropriate measures to avoid the spread of destruction, suffering, anxiety, death and poverty in southern Africa and to safeguard the opportunities to achieve a negotiated solution to the conflict.
The first step towards such a negotiated solution must be the liberation of Nelson Mandela and the other political prisoners, recognition by those in power of of the African National Congress of South Africa (ANC) and other militant democratic forces and the initiation of serious negotiation among the parties on the future of South Africa.This session of the General Assembly can be of major importance and of historic import if its deliberations can generate measures that can bring the South African regime to the negotiating table. In this connection, and mindful of the relevant resolutions and decisions of the Organization of African Unity (OAU) and of the recent summit meeting of countries of the Non-Aligned Movement, efforts must be made to moderate the adjustments and sacrifices being made by certain countries, either under duress or as a consequence of their application of recommended sanctions, particularly those countries whose territory and population are the targets of military aggression and economic reprisal by the South African regime.
In this connection we are pleased at the recent proposal made by the non-aligned countries for the creation of a fund to assist in resisting invasion, colonialism and apartheid, the main purpose of which would be to demonstrate solidarity with the front-line States and the liberation movements in South Africa and Namibia.
The situation in Namibia demands our full attention because here, in the present-day international context, we are now witnessing a kind of relegation of the Namibian question to the background, as if the solution of that problem were dependent upon the overall solution of the conflict in southern Africa. We hope that the recent special session of the General Assembly on Namibia will not only breathe fresh life into the manner in which that question has been dealt with but, further, that it will demonstrate that the consistent implementation of Security Council resolution 435 (1978) will prove to be an important contribution to reaching a speedy comprehensive solution in the region.
As for the Western Sahara, the recent negotiations held in New York between the parties concerned, under the auspices of the United Nations Secretary-General, have given us grounds for a certain optimism with regard to the possibility of a
negotiated settlement of the conflict. We are convinced that continuing such contacts and negotiations is the only way the conflict can ultimately be resolved, and it is for that reason that we have always, in so far as possible, encouraged those involved in that conflict to seek reconciliation through dialog and respect for the sacred rights of peoples to self-determination and independence, in keeping with the relevant resolutions of international bodies on the question.
Where Chad is concerned, we reiterate our full support for the actions and initiatives taken by the Organization of African Unity (OAU) to bring about national reconciliation, and we continue to hope that the pressing need for peace of the martyred people of that country will be fulfilled. That is why we encourage every initiative in the African framework to bring about a lasting peace with respect for the country's independence and territorial integrity, free of outside interference.
With regard to the Middle East, the continuing deterioration of the situation as well as the complexities with which is fraught deserve our Organization's particular attention so that adequate solutions to the conflict can be found. Increased support for the Palestine Liberation Organization (PLO), the sole legitimate representative of the Palestinian people, would be an important step towards securing that people's inalienable rights.
In the hope that a just and comprehensive solution will be found to the problem of the Middle East, whose acuteness is becoming more and more evident, we cannot but express our support for the urgent need to convene the International Peace Conference on the Middle East with the participation of all parties to the Israeli-Arab conflict, pursuant to the Geneva Declaration and resolution 38/58 C, of 13 December 1983 of the General Assembly.
We profoundly regret the crisis in Lebanon attended with heavy loss of life. We pay a heartfelt tribute to the soldiers of peace who have lost their lives in performing the noble duty of preserving peace in the service of the United Nations. Their sacrifice has not been in vain. Their contribution to peace will not be forgotten.
In the Gulf area, the war between the fraternal peoples of Iran and Iraq continues to cause untold suffering. We once again urgently appeal to the belligerent parties to put an end to this fratricidal conflict, which has caused such irreparable losses in human life and material damages.
The situation in Central America continues to deteriorate and is a matter of grave concern to the international community, particularly the question of Nicaragua, a country which, in keeping with the principles of good-neighborliness between nations, should be able to enjoy the right to choose freely its own political, economic and social system in the interest of its people, without any interference, subversion or threat from outside. The Republic of Cape Verde supports and encourages the efforts of the Contadora Group and the Support Group to bring about peace and stability to that part of the world.
In South-East Asia, efforts should be made to eliminate sources of tension and preserve the principles of respect for sovereignty, independence and territorial integrity of the States in that area, including Kampuchea.
With regard to "the situation in Korea, we are convinced that dialog and co-operation between the parties concerned is one of the essential prerequisites for the peaceful reunification of the Korean people.
The initiatives of the Secretary-General of the United Nations to reach a solution to the conflict in Afghanistan should be encouraged and pursued in order to promote a political solution to the conflict that respects the independence, sovereignty, territorial integrity and the right of the Afghan people to decide their own destiny without any foreign interference.
The people of East Timor, the victims of genocide waged against them by foreign forces illegally occupying their territory, have for more than a decade been waging a struggle of resistance the noble purpose of which is to recover their inalienable right to self-determination and independence. These aspirations of the Maubere people, against whom an attempt to reduce to silence has been made, deserve greater attention on the part of the Organization to find a just solution to the question, thus preserving its credibility.
We wish to appeal to the international community and, in particular, to Portugal, the administering Power of that Territory, as well as to the Secretary-General, to persist ii their efforts in light of the fact that the most elementary rules of justice make it our bounden duty to continue to mobilize every possible resource in order to create the necessary conditions for the free exercise by the Maubere people of their fundamental rights.
Initiatives to bring about disarmament are of major importance in the present situation. Not only do they contribute to reducing international tension, mainly among the super-Powers, but they can at the same time pave the way to aeration in the development of the underdeveloped countries by making use of the tremendous economic, human and technological resources that up to now have been devoted to the industry of war. For the developing countries in general and for Africa in particular, peace and disarmament is not merely a question of survival; their economic and social development depend on it.
The military presence of foreign countries has been confirmed in the Indian Ocean, despite General Assembly resolutions, in particular resolution 2832 (XXVI) of 16 December 1971, in which the Indian Ocean was declared as a zone of peace. Like other speakers we believe it is necessary to take the appropriate steps in order to demilitarize and denuclearize this part of the world and to turn it into an area of peace and co-operation.
At a time when there is a trend towards the geographical proliferation of nuclear weapons, we believe that the experience gained in the Indian Ocean bears eloquent testimony to the need to avoid similar situations in the future.
Here we wish to refer specifically to the South-Atlantic, a region with its own identity in which the African and Latin American countries comprising it have particular responsibilities and interests that must be safeguarded. We believe that the international community should make concerted efforts to preserve this region as an area of peace and co-operation, remote from international conflicts, thus making a valuable contribution to promoting universal peace. Poverty, famine, malnutrition and sickness threaten the peoples in the developing countries, thus creating an additional threat to the maintenance of international peace and security. While this situation can be attributed to negative internal factors, fundamentally it is the result of the injustice and the imbalance which have been created and furthered by the present international economic situation.
In addition to the negative effects of international economic relations on the economies of develop!- g countries, there are the inequalities in financial flows. Liquid transfers from the developing countries to the developed countries have reached alarming levels - $31 billion in 1985, according to a United Nations survey - whereas financial flows in the opposite direction, including public aid for development, have continued to fall off in absolute and real terms.
The reduction in public aid for development has increased difficulties in these countries. For many years now capital flows on Favorable terms have diminished, and the target of 0.7 per cent of GNP for public aid to development in the international development strategy for the third decade is far from having been achieved.
The solution of the economic problems of the developing countries is complementary to resolving the problems of the developed countries. Thus it is in the common interest to strengthen co-operation for development and to introduce a more just new international economic order. In this process, South-South co-operation can play an important part and contribute to creating collective autonomy for the developing countries.
Africa, which has the largest number of least developed countries, has been the continent most affected by the present international economic crisis. This situation has been further aggravated by the disastrous effects of endemic drought and progressive desert creep. In order to confront these tremendous difficulties the affected African countries have mobilized their resources in an effort whose success will depend essentially on the size and the promptness of international co-operation, mainly that which binds them to the developed countries.
Cape Verde is situated in one of the most arid and inhospitable parts of the earth - the Sahel - and as part of the group of least developed countries it has been undertaking an arduous struggle for its economic and social development. We still continue to wage the struggle we started 11 years ago when we gained independence. It is aimed at restoring balance in the ecosystem to combat the effects of drought and desertification and to establish the foundations for the harmonious social and economic development of the country. Experience has indicated that, while the struggle for development requires popular participation and a national effort, this struggle is an important component in international solidarity. The Government of Cape Verde very much appreciates the assistance it continues to receive from its development partners. We have been able to make maximum use of this assistance, thus making a significant contribution to solving our economic problems.
The problems besetting mankind are numerous and varied. Successive crises and natural calamities recur-, and conflicts persist and proliferate year after year. That is the conclusion reached by statesmen and leaders from all parts of the world who have spoken from this rostrum. In order to describe more accurately and to find a better solution to the various problems confronting us, new ideas have been put forward and suggestions and proposals have been made. However, we have not been able to observe any tangible results. In order to solve the problems related to development, peace, social justice, progress and human dignity, ideas and proposals are not enough. Political will, a vision of the future, a spirit of solidarity among peoples and decisive steps towards international co-operation for development are essential.
We have every hope that, as we approach the next century, bold decisions will be taken in order to achieve these objectives. We are certain that reason and human solidarity will prevail.
